EXHIBIT 10.3
     Confidential treatment has been requested for the redacted portions. The
confidential redacted portions have been filed separately with the Securities
and Exchange Commission.
Tennessee Valley Authority, 400 West Summit Hill Drive, Knoxville, Tennessee
37902-1401

      June 2, 2008   TV-05356W, Supp. No. 5

Mr. Dave O’Keefe, Director
United States Enrichment Corporation
6903 Rockledge Drive
Bethesda, Maryland 20817-1818
Dear Mr. O’Keefe:
United States Enrichment Corporation (Company) agreed under Power Contract
TV-05356W, Supplement 4, dated June 1, 2007 (Supplement 4), to provide Tennessee
Valley Authority (TVA) a Letter of Credit and Weekly Prepayments as Performance
Assurance. This letter is to confirm the arrangements agreed upon between
representatives of TVA and Company to amend Supplement 4.
It is understood and agreed that as of June 1, 2008, Letter of Credit and Weekly
Prepayments sections on page 3 of the Supplement 4 shall be replaced with the
following:

  1.   Letter of Credit. Company shall continue to provide TVA an Irrevocable
Letter of Credit, in a form acceptable to TVA, in the amount of:

  a)   $***** for the Billing Months of June through August,     b)   $***** for
the Billing Months of September and May, and     c)   $***** for the Billing
Months of October through April.

      Company shall at all times keep such Letter of Credit in full force and
effect. The Letter of Credit may be utilized by TVA to cover any obligations for
which the Power Contract provides and for which payments are not made by
Company, including, but not limited to, minimum bill obligations.
Notwithstanding such Letter of Credit, Company will remain obligated to make all
payments as they become due under the Power Contract.     2.   Weekly
Prepayments. Notwithstanding the provisions of section 2.6 of the Power
Contract, Company shall pay TVA a designated sum of money per week in advance
for power and energy used under the Power Contract (Weekly Prepayment).
Beginning on June 1, 2008, Company shall pay TVA a Weekly Prepayment in the
amount of:

  a)   $***** per week for the Billing Months of June through August,

 



--------------------------------------------------------------------------------



 



Mr. Dave O’Keefe
Page 2
June 2, 2008

  b)   $***** per week for the Billing Months of September and May, and
    c)   $***** per week for the Billing Months of October through April.

      Such Weekly Prepayments shall be made no later than 3 p.m. CST or CDT,
whichever is currently effective, on the first four (4) Fridays of each calendar
month and shall be made electronically through Automated Clearing House to TVA’s
account. TVA’s monthly bill for power and energy shall reflect the cumulative
Weekly Prepayments for that month as a credit to be applied against that monthly
bill. Company shall have seven (7) days from the date of the monthly bill, or
until the next Weekly Prepayment (whichever comes later) to pay any amount that
is not covered by the cumulative Weekly Prepayments for that month. In the event
that the cumulative Weekly Prepayments for any month exceed the amount of that
monthly bill, TVA shall notify Company of the overpayment and credit such amount
to Company’s next Weekly Prepayment(s) until the overpayment is fully exhausted.

If this letter satisfactorily sets forth the understandings between us, please
have a duly authorized representative execute two copies on behalf of Company
and return them to TVA. Upon completion by TVA, one fully executed copy will be
returned to you.

          Sincerely,
    /s/ John G. Trawick     John G. Trawick    Vice President Strategy, Pricing
and Contracts        Accepted and agreed to as of the
date first above written:


UNITED STATES ENRICHMENT CORPORATION
    By   /s/ David O’Keefe       Title:  Director, Power Operations and
Business Planning             

 